Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2018-041267, filed on March, 07, 2018.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a recognizer and a determiner in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Aoki et al. (US 2020/0231151 A1).
Regarding claim 1, Aoki discloses a vehicle control device comprising (see Aoki abstract),
a recognizer (I.e. the object detection device, camera, radar…etc.) which recognizes objects around a host vehicle (see Aoki figures 1-3 and paragraphs “0040-0041” “i.e. (1) a process of recognizing the presence of a preceding vehicle”),
a determiner which determines whether a speed of a preceding vehicle present ahead of the host vehicle in a host lane in which the host vehicle is present among one or more objects recognized by the recognizer (i.e. preceding vehicle recognition process) is less than a predetermined speed and determines whether predetermined conditions with respect to conditions ahead of the preceding vehicle are satisfied when it is determined that the speed of the preceding vehicle is less than the predetermined speed (see Aoki figure 1-3 and paragraphs “0040-0041”, “0091” and “0118-0119” regarding the condition of the detecting condition (i.e. intersection) ahead of the preceding vehicle and determine whether or not it is possible to overtake the preceding vehicle “when the vehicle speed of the preceding vehicle is not higher than a predetermined speed, the processor 111 may determine that it is possible to overtake the preceding vehicle. In this case, the subject vehicle overtakes the preceding vehicle by the overtaking process”)


Regarding claim 16, Aoki discloses a vehicle control method (see Aoki abstract),
by which an in-vehicle computer recognizes (I.e. the object detection device, camera, radar…etc.), objects around a host vehicle (see Aoki figure 1-3 and paragraph “0040-0041” “i.e. (1) a process of recognizing the presence of a preceding vehicle”),
determines whether a speed of a preceding vehicle present ahead of the host vehicle in a host lane in which the host vehicle is present among one or more objects recognized by a recognizer is less than a predetermined speed (see Aoki figure 1-3 and paragraphs “0040-0041”, “0091” and “0118-0119” regarding the condition of the detecting condition (i.e. intersection) ahead of the preceding vehicle and determine whether or not it is possible to overtake the preceding vehicle “when the vehicle speed of the preceding vehicle is not higher than a predetermined speed, the processor 111 may determine that it is possible to overtake the preceding vehicle. In this case, the subject vehicle overtakes the preceding vehicle by the overtaking process”),
determines whether predetermined conditions with respect to conditions ahead of the preceding vehicle are satisfied when it is determined that the speed of the preceding vehicle is less than the predetermined speed; and causes the host vehicle to overtake at least the preceding vehicle by controlling the speed and steering of the host vehicle when a determiner 

Regarding claim 17, Aoki discloses a computer readable non-transitory storage medium storing a program for causing an in-vehicle computer to execute (see Aoki abstract and paragraph “0039”),
a process of recognizing objects (I.e. the object detection device, camera, radar…etc.), around a host vehicle (see Aoki figures 1-3 and paragraph “0040-0041” “i.e. (1) a process of recognizing the presence of a preceding vehicle”),
a process of determining whether a speed of a preceding vehicle present ahead of the host vehicle in a host lane in which the host vehicle is present among one or more objects recognized by a recognizer is less than a predetermined speed (see Aoki figure 1-3 and paragraphs “0040-0041”, “0091” and “0118-0119” regarding the condition of the detecting condition (i.e. intersection) ahead of the preceding vehicle and determine whether or not it is possible to overtake the preceding vehicle “when the vehicle speed of the preceding vehicle is not higher than a predetermined speed, the processor 111 may determine that it is possible to overtake the preceding vehicle. In this case, the subject vehicle overtakes the preceding vehicle by the overtaking process”),
a process of determining whether predetermined conditions with respect to conditions ahead of the preceding vehicle are satisfied when it is determined that the speed of the preceding vehicle is less than the predetermined speed; and a process of causing the host vehicle to overtake at least the preceding vehicle by controlling the speed and steering of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al. (US 2020/0231151 A1) in view of Winner et al. (US 2003/0163239 A1).
Regarding claim 2, Aoki discloses wherein the predetermined conditions include the preceding vehicle with a speed less than the predetermined speed (see Aoki figures 1-3 and paragraphs “0040-0041”, “0048”, “0091”, “0118-0119” and “0122” “determines whether or not a preceding vehicle traveling ahead of the subject vehicle is present” and “whether or not it is possible to overtake the preceding vehicle. For example, when the distance from the preceding vehicle to the right-side white line is longer than the vehicle width of the subject vehicle, the processor 111 may acquire the speed or acceleration of the preceding vehicle from the object detection device 230. Then, when the vehicle speed of the preceding vehicle is not higher than a predetermined speed”), But Aoki does not explicitly teach conditions include a condition that one or more other vehicles are not present further ahead of the preceding vehicle.
However Winner teaches conditions include a condition that one or more other vehicles are not present further ahead of the preceding vehicle (see Winner figure 2 and paragraphs “0035-0038” regarding to see if the vehicles ahead of the preceding vehicle is present or satisfy to a lane change safely with acceleration for the host vehicle “According to this strategy, among vehicles 32, 34, 40, 42 located in the enlarged locating range, that vehicle is selected as the target object which causes the least (positive or negative) setpoint acceleration for one's own vehicle 24, for example, vehicle 40. To prepare for a safe lane change, a distance control is then carried out specific to vehicle 40. If vehicle 40 has a very small distance or is slower than vehicle 32 (for example, in the case of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to with Winner’s teaching of considering vehicle that are ahead of the preceding vehicle in either the passing lane or same lane and their speed because it will affect whether the vehicle is able to overtake the preceding vehicle. 

Claims 3-4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al. (US 2020/0231151 A1) in view of Otsuka. (US 2016/0280236 A1).
Regarding claim 3, Aoki discloses wherein a condition that the speed of a vehicle group including the preceding vehicle present in the host lane and a plurality of other vehicles present ahead of the preceding vehicle in the host lane is less than a predetermined speed (see Aoki figure 2&3 and paragraphs “0003”, “0035”, “0040”, “0091”, “0118-0119” and “0122” “The output device 240 outputs various information items regarding the driving assistance to the user or to occupants of surrounding vehicles.” and “whether or not it is possible to overtake the preceding vehicle. For example, when the distance from the preceding vehicle to the right-side white line is longer than the vehicle width of the subject vehicle, the processor 111 may acquire the speed or acceleration of the preceding vehicle from 
and a condition that the vehicle group includes a vehicle operating a turn indicator on the side at which the predetermined facility is present (see Aoki abstract, figure 2&3 and paragraphs “0040”, “0048” “i.e. Preceding vehicles regarding vehicle group”, “0091”, “0118-0119” and “0122” “(4) a process of determining whether or not a direction indicator of the preceding vehicle on the road shoulder side is lighting, when the preceding vehicle is traveling outside the area including the intersection and the vicinities of the intersection (direction indicator lighting detection process) ”), but Aoki does not explicitly teach the predetermined condition includes a condition that a predetermined facility is present ahead along the host lane when viewed from the host vehicle.
However Otsuka teaches the predetermined condition includes a condition that a predetermined facility is present ahead along the host lane when viewed from the host vehicle (see Otsuka figure 2 and paragraphs “0018-0021” “the environment recognition unit may recognize whether or not the host vehicle is travelling on an intersection or a parking lot as the environment based on map information and position information of the host vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to simply to recognize a surrounding environment of the host vehicle and recognizes that the host vehicle is travelling on an intersection or a parking lot and thus, the ease of coping with the case of the intersection or the parking lot is improved (Otsuka paragraphs “0018-0021”).

Regarding claim 4, Aoki teaches that the speed of a vehicle group including the preceding vehicle present in the host lane and a plurality of other vehicles present ahead of the 
However Otsuka teaches wherein the predetermined conditions include a condition that a predetermined facility is present ahead when viewed from the host vehicle, a condition that a dedicated lane for entering the predetermined facility from the host lane is present a condition (see Otsuka figure 2 and paragraphs “0018-0021” and “0045” regarding a vehicle entering a parking lot from dedicated lane which can be intersection or a parking lot “The navigation system 5 calculates a travelling route of the host vehicle V based on the position information of the host vehicle V measured by the GPS receiver 2 and the map information in the map database 4. The route may be a route on which a travelling lane is specified, in which the host vehicle V travels in a multi-lane section” and “the environment recognition unit may recognize whether or not the host vehicle is travelling on an intersection or a parking lot as the environment based on map information and position information of the host vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to simply to recognize a surrounding environment of the host vehicle and recognizes that the host vehicle is travelling on an 

Regarding claim 9, Aoki discloses wherein the predetermined conditions include a condition that an intersection present ahead of the preceding vehicle when viewed from the host vehicle and the first vehicle of the vehicle group are separated from each other by a predetermined distance or more in the traveling direction of the vehicle (see Aoki abstract, figure 2&3 and paragraphs “0040”, “0048” “i.e. Preceding vehicles regarding vehicle group”, “0050”, “0053”, “0091”, “0118-0119” and “0122” “a control command for controlling the travel of the subject vehicle so as to keep the distance between the subject vehicle and the preceding vehicle (inter-vehicle distance) constant” and “The lane L1 is included in a road that leads to an intersection J1. FIG. 2 illustrates a situation in which the subject vehicle V1 and the preceding vehicle V2 will reach the intersection J1 if continuing to travel in the lane L1”).

Regarding claim 15, Aoki discloses wherein the determiner determines whether the predetermined conditions are satisfied on the basis of a history of overtaking performed by vehicles that have traveled in the host lane in the past when it is determined that the speed of the preceding vehicle is less than the predetermined speed (see Aoki figure 2&3 and paragraphs “0029”, “0040”, “0091”, “0118-0119” and “0122” “which is preliminarily stored in a storage device such as a ROM, the processor 111 determines that the subject vehicle can overtake the preceding vehicle”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al. (US 2020/0231151 A1) in view of Otsuka. (US 2016/0280236 A1) in view of Niino et al. (US 2015/0344034 A1).

However Niino teaches wherein the predetermined conditions include a condition that an inclination of a first vehicle of the vehicle group with respect to the vehicle width direction is equal to or greater than a threshold value(see Niino figure 2a and paragraphs “0045” and “0054” regarding the distance which is the width direction from step s120 to step s140 “first inclination threshold A1 represents a criterion of determination of whether the preceding vehicle PV is likely to reduce its speed and the speed reduction requires the vehicle V to reduce its speed or overtake the preceding vehicle PV because the preceding vehicle PV is about to run at a rising slope of a road. For example, when the preceding vehicle PV is entering a rising slope of the road while the vehicle V is running at a flat portion of the road (see FIG. 3), there is a high probability of the preceding vehicle PV reducing its speed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to simply recognize the inclination of the vehicle ahead by the own vehicle on a slope to act accordingly to overtake the vehicle ahead or corrects the target speed of the assisted vehicle according to the estimated gradient of the road surface. This keeps a suitable inter-vehicle distance of the assisted vehicle with respect to a preceding vehicle (Niino paragraphs “0045” and “0054”).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al. (US 2020/0231151 A1) in view of Otsuka. (US 2016/0280236 A1) and Oh et al. (US 2017/0106861 A1).

	However Oh teaches wherein the predetermined conditions include a condition that the position of a first vehicle of the vehicle group is nearer to the host vehicle than the position of the predetermined facility in the traveling direction of the vehicle (see Oh paragraphs “0054” and “0062” “For example, the distance sensor 300 may include a first preceding vehicle (Cp1) and a second preceding vehicle (Cp2) traveling in a forward direction of the vehicle 100, a stationary object including a structure or buildings in the vicinity of the traveling vehicles, and a vehicle 100 approaching in the opposite lane (L) from the subject vehicle 100”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to actively provide information regarding a vehicle state, a driver state, and a peripheral environment to reduce manipulation load of a vehicle driver as well as to increase convenience of use and to automatically adjust a proper distance between vehicles (e.g., two vehicles) operates a vehicle that includes the SCC system to automatically accelerate or decelerate to maintain a safe distance between the vehicle and the preceding vehicle, resulting in implementation of automatic travel control (Oh paragraphs “0054” and “0062”).

	Regarding claim 13, Aoki fails to explicitly teach wherein the predetermined conditions include a condition that the vehicle group is present at a position biased from the center of the host lane to the side of a road side strip.
	However Oh teaches wherein the predetermined conditions include a condition that the vehicle group is present at a position biased from the center of the host lane to the side of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to actively provide information regarding a vehicle state, a driver state, and a peripheral environment to reduce manipulation load of a vehicle driver as well as to increase convenience of use and to automatically adjust a proper distance between vehicles (e.g., two vehicles) operates a vehicle that includes the SCC system to automatically accelerate or decelerate to maintain a safe distance between the vehicle and the preceding vehicle, resulting in implementation of automatic travel control (Oh paragraph “0082”).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al. (US 2020/0231151 A1) in view of Otsuka. (US 2016/0280236 A1) and Shimoura (JP2000207577A).

Regarding claim 10, Aoki teaches wherein the predetermined conditions include a condition that an intersection present ahead of the preceding vehicle when viewed from the host vehicle (see Aoki abstract, figure 2&3 and paragraphs “0040”, “0048” “i.e. Preceding vehicles regarding vehicle group”, “0050”, “0053”, “0091”, “0118-0119” and “0122” “a control command for controlling the travel of the subject vehicle so as to keep the distance between the subject vehicle and the preceding vehicle (inter-vehicle distance) constant” and “The lane L1 is included in a road that leads to an intersection J1. FIG. 2 illustrates a situation in which the subject vehicle V1 and the preceding vehicle V2 will reach the intersection J1 if continuing to travel in the lane L1”), But Aoki does not explicitly 
However Shimoura teaches the predetermined facility are separated from each other by a predetermined distance or more in the traveling direction of the vehicle (see Shimoura figures 2&3 and paragraphs “0009-0011”, “0019-0020” and “0026-0028” as shown in the figures the facilities having a distance between each other along the travel route of the vehicle “Examples of the location of the facility are along the main road and facing the intersection. (B) is a case where the operator selects a specific facility and displays it differently from other facilities. In (C), the map stereoscopic display device may be connected to another institution through a communication line, and the institution may obtain information on a specific facility”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to provide the 3D map for the facilities around or ahead of the vehicle or across intersection to show the distance between the vehicle and the facilities in addition to emphasize and display important ones of the facilities displayed on the screen (Shimoura paragraphs “0009-0011”, “0019-0020” and “0026-0028”).
Regarding claim 14, Aoki fails to explicitly teach further comprising an acquisitor which acquires facility information about the predetermined facility, wherein the determiner further determines whether the predetermined conditions are satisfied on the basis of the facility information acquired by the acquisitor.
	However Shimoura teaches further comprising an acquisitor which acquires facility information about the predetermined facility, wherein the determiner further determines whether the predetermined conditions are satisfied on the basis of the facility information acquired by the acquisitor (see Shimoura figures 2&3 and paragraphs “0009-0011”, “0019-0020” and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance device and driving assistance method of Aoki to provide the 3D map for the facilities around or ahead of the vehicle or across intersection to show the distance between the vehicle and the facilities in addition to emphasize and display important ones of the facilities displayed on the screen (Shimoura paragraphs “0009-0011”, “0019-0020” and “0026-0028”).

Allowable Subject Matter
Claims 6, 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665                   
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666